 Case 8:21-cv-00364-DOC-KES Document 52 Filed 08/11/21 Page 1 of 22 Page ID #:426




 1   David A. Berstein (State Bar No. 204472)
     J. R. Dimuzio (State Bar No. 299803)
     BERSTEIN LAW, PC
 2   4000 MacArthur Boulevard, Suite 600 East Tower
     Newport Beach, California 92660
     T: 949.783.4210
 3   E-mail: david@bersteinlaw.com; jr@bersteinlaw.com

 4   Attorneys for Plaintiff Arrowood Capital, Inc. d/b/a Tree House Recovery

 5
     Matthew C. Cox (Pro Hac Vice, TN Bar No. 028212)
 6   WALLER LANSDEN DORTCH & DAVIS, LLP
     511 Union Street, Suite 2700
 7   Nashville, Tennessee 37219
     T: 615.850.8136
 8   E-mail: matt.cox@wallerlaw.com

 9   Patrick W. Kelly (State Bar No. 274588)
     SNELL & WILMER LLP
10   350 S. Grand Avenue, Suite 3100
     Los Angeles, California 90071
11   T: 213.929.2500
     E-mail: pkelly@swlaw.com
12
     Attorneys for Defendants
13

14                       UNITED STATES DISTRICT COURT

15                     CENTRAL DISTRICT OF CALIFORNIA

16      ARROWOOD CAPITAL, INC.                     Case No. 8:21-cv-00364-DOC-KES
        d/b/a TREE HOUSE RECOVERY, a
        California corporation,                    Assigned to:
17                                                 Honorable David O. Carter

18               Plaintiff,                        STIPULATED PROTECTIVE
                                                   ORDER
        v.
19
        FREEDOM HEALTHCARE OF
20      AMERICA, LLC dba ADDICTION
        CAMPUSES, a Delaware limited
21
                                               1
 Case 8:21-cv-00364-DOC-KES Document 52 Filed 08/11/21 Page 2 of 22 Page ID #:427




 1        liability company; FREEDOM
          HEALTHCARE PROPERTIES OF
 2        TEXAS, LLC, a Tennessee limited
          liability company; VERTAVA
          HEALTH, LLC, a Delaware limited
 3        liability company; VERTAVA
          HEALTH VIRTUAL CARE, LLC, a
 4        Delaware limited liability company;
          VERTAVA HEALTH
 5        OUTPATIENT TEXAS, LLC, a
          Delaware limited liability company;
          and DOES 1 through 20,
 6
                  Defendants.
 7

 8

 9   I.     PURPOSES AND LIMITATIONS

10          A.     Discovery in this action is likely to involve production of confidential,

11   proprietary, or private information for which special protection from public

12   disclosure and from use for any purpose other than prosecuting this litigation may

13   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to

14   enter the following Stipulated Protective Order. The parties acknowledge that this

15   Order does not confer blanket protections on all disclosures or responses to

16   discovery and that the protection it affords from public disclosure and use extends

17   only to the limited information or items that are entitled to confidential treatment

18   under the applicable legal principles. The parties further acknowledge, as set forth

19   in Section XIII(C), below, that this Stipulated Protective Order does not entitle them

20   to file confidential information under seal; Civil Local Rule 79-5 sets forth the

21
                                                 2
 Case 8:21-cv-00364-DOC-KES Document 52 Filed 08/11/21 Page 3 of 22 Page ID #:428




 1   procedures that must be followed and the standards that will be applied when a party

 2   seeks permission from the Court to file material under seal.

 3   II.   GOOD CAUSE STATEMENT

 4         A.     This action is likely to involve trade secrets, customer and pricing

 5   lists and other valuable research, development, commercial, financial, technical

 6   and/or proprietary information for which special protection from public disclosure

 7   and from use for any purpose other than prosecution of this action is warranted.

 8   Such confidential and proprietary materials and information consist of, among

 9   other things, confidential business or financial information, information regarding

10   confidential business practices, or other confidential research, development, or

11   commercial information (including information implicating privacy rights of third

12   parties), information otherwise generally unavailable to the public, or which may

13   be privileged or otherwise protected from disclosure under state or federal

14   statutes, court rules, case decisions, or common law. Accordingly, to expedite the

15   flow of information, to facilitate the prompt resolution of disputes over

16   confidentiality of discovery materials, to adequately protect information the

17   parties are entitled to keep confidential, to ensure that the parties are permitted

18   reasonable necessary uses of such material in preparation for and in the conduct of

19   trial, to address their handling at the end of the litigation, and serve the ends of

20   justice, a protective order for such information is justified in this matter. It is the

21
                                                  3
 Case 8:21-cv-00364-DOC-KES Document 52 Filed 08/11/21 Page 4 of 22 Page ID #:429




 1   intent of the parties that information will not be designated as confidential for

 2   tactical reasons and that nothing be so designated without a good faith belief that

 3   it has been maintained in a confidential, non-public manner, and there is good

 4   cause why it should not be part of the public record of this case.

 5   III.   DEFINITIONS

 6          A.     Action: The above-entitled proceeding (Case No. 8:21-cv-00364-

 7   DOC-KES).

 8          B.     Challenging Party:     A Party or Non-Party that challenges the

 9   designation of information or items under this Order.

10          C.     “CONFIDENTIAL” Information or Items: Information (regardless of

11   how it is generated, stored or maintained) or tangible things that qualify for

12   protection under Federal Rule of Civil Procedure 26(c), and as specified above in

13   the Good Cause Statement.

14          D.     Counsel: Outside Counsel of Record and House Counsel (as well as

15   their support staff).

16          E.     Designating Party: A Party or Non-Party that designates information

17   or items that it produces in disclosures or in responses to discovery as

18   “CONFIDENTIAL.”

19          F.     Disclosure or Discovery Material: All items or information, regardless

20   of the medium or manner in which it is generated, stored, or maintained (including,

21
                                                4
 Case 8:21-cv-00364-DOC-KES Document 52 Filed 08/11/21 Page 5 of 22 Page ID #:430




 1   among other things, testimony, transcripts, and tangible things), that are produced

 2   or generated in disclosures or responses to discovery in this matter.

 3         G.     Expert: A person with specialized knowledge or experience in a matter

 4   pertinent to the litigation who has been retained by a Party or its counsel to serve as

 5   an expert witness or as a consultant in this Action.

 6         H.     House Counsel: Attorneys who are employees of a party to this

 7   Action. House Counsel does not include Outside Counsel of Record or any other

 8   outside counsel.

 9         I.     Non-Party: Any natural person, partnership, corporation, association,

10   or other legal entity not named as a Party to this action.

11         J.     Outside Counsel of Record: Attorneys who are not employees of a

12   party to this Action but are retained to represent or advise a party to this Action and

13   have appeared in this Action on behalf of that party or are affiliated with a law firm

14   which has appeared on behalf of that party, and includes support staff.

15         K.     Party: Any party to this Action, including all of its officers, directors,

16   employees, consultants, retained experts, and Outside Counsel of Record (and their

17   support staffs).

18         L.     Producing Party: A Party or Non-Party that produces Disclosure or

19   Discovery Material in this Action.

20

21
                                                 5
 Case 8:21-cv-00364-DOC-KES Document 52 Filed 08/11/21 Page 6 of 22 Page ID #:431




 1         M.     Professional Vendors:     Persons or entities that provide litigation

 2   support services (e.g., photocopying, videotaping, translating, preparing exhibits or

 3   demonstrations, and organizing, storing, or retrieving data in any form or medium)

 4   and their employees and subcontractors.

 5         N.     Protected Material: Any Disclosure or Discovery Material that is

 6   designated as “CONFIDENTIAL.”

 7         O.     Receiving Party:     A Party that receives Disclosure or Discovery

 8   Material from a Producing Party.

 9   IV.   SCOPE

10         A.     The protections conferred by this Stipulation and Order cover not only

11   Protected Material (as defined above), but also (1) any information copied or

12   extracted from Protected Material; (2) all copies, excerpts, summaries, or

13   compilations of Protected Material; and (3) any testimony, conversations, or

14   presentations by Parties or their Counsel that might reveal Protected Material.

15         B.     Any use of Protected Material at trial shall be governed by the orders

16   of the trial judge. This Order does not govern the use of Protected Material at trial.

17   V.    DURATION

18         A.     Even after final disposition of this litigation, the confidentiality

19   obligations imposed by this Order shall remain in effect until a Designating Party

20   agrees otherwise in writing or a court order otherwise directs. Final disposition

21
                                                6
 Case 8:21-cv-00364-DOC-KES Document 52 Filed 08/11/21 Page 7 of 22 Page ID #:432




 1   shall be deemed to be the later of (1) dismissal of all claims and defenses in this

 2   Action, with or without prejudice; and (2) final judgment herein after the

 3   completion and exhaustion of all appeals, re-hearings, remands, trials, or reviews

 4   of this Action, including the time limits for filing any motions or applications for

 5   extension of time pursuant to applicable law.

 6   VI.   DESIGNATING PROTECTED MATERIAL

 7         A.     Exercise of Restraint and Care in Designating Material for Protection

 8                1.     Each Party or Non-Party that designates information or items

 9   for protection under this Order must take care to limit any such designation to

10   specific material that qualifies under the appropriate standards. The Designating

11   Party must designate for protection only those parts of material, documents, items,

12   or oral or written communications that qualify so that other portions of the material,

13   documents, items, or communications for which protection is not warranted are not

14   swept unjustifiably within the ambit of this Order.

15                2.     Mass, indiscriminate, or routinized designations are prohibited.

16   Designations that are shown to be clearly unjustified or that have been made for an

17   improper purpose (e.g., to unnecessarily encumber the case development process or

18   to impose unnecessary expenses and burdens on other parties) may expose the

19   Designating Party to sanctions.

20

21
                                                7
 Case 8:21-cv-00364-DOC-KES Document 52 Filed 08/11/21 Page 8 of 22 Page ID #:433




 1                  3.   If it comes to a Designating Party’s attention that information or

 2   items that it designated for protection do not qualify for protection, that Designating

 3   Party must promptly notify all other Parties that it is withdrawing the inapplicable

 4   designation.

 5         B.       Manner and Timing of Designations

 6                  1.   Except as otherwise provided in this Order (see, e.g., Section

 7   B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or Discovery

 8   Material that qualifies for protection under this Order must be clearly so designated

 9   before the material is disclosed or produced.

10                  2.   Designation in conformity with this Order requires the

11   following:

12                       a.     For information in documentary form (e.g., paper or

13   electronic documents, but excluding transcripts of depositions or other pretrial or

14   trial proceedings), that the Producing Party affix at a minimum, the legend

15   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that

16   contains protected material. If only a portion or portions of the material on a page

17   qualifies for protection, the Producing Party also must clearly identify the protected

18   portion(s) (e.g., by making appropriate markings in the margins).

19                       b.     A Party or Non-Party that makes original documents

20   available for inspection need not designate them for protection until after the

21
                                                 8
 Case 8:21-cv-00364-DOC-KES Document 52 Filed 08/11/21 Page 9 of 22 Page ID #:434




 1   inspecting Party has indicated which documents it would like copied and produced.

 2   During the inspection and before the designation, all of the material made available

 3   for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

 4   identified the documents it wants copied and produced, the Producing Party must

 5   determine which documents, or portions thereof, qualify for protection under this

 6   Order. Then, before producing the specified documents, the Producing Party must

 7   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.

 8   If only a portion or portions of the material on a page qualifies for protection, the

 9   Producing Party also must clearly identify the protected portion(s) (e.g., by making

10   appropriate markings in the margins).

11                       c.     For testimony given in depositions, that the Designating

12   Party identify the Disclosure or Discovery Material on the record, before the close

13   of the deposition all protected testimony.

14                       d.     For information produced in form other than document

15   and for any other tangible items, that the Producing Party affix in a prominent place

16   on the exterior of the container or containers in which the information is stored the

17   legend “CONFIDENTIAL.” If only a portion or portions of the information

18   warrants protection, the Producing Party, to the extent practicable, shall identify the

19   protected portion(s).

20         C.     Inadvertent Failure to Designate

21
                                                  9
 Case 8:21-cv-00364-DOC-KES Document 52 Filed 08/11/21 Page 10 of 22 Page ID #:435




 1                1.    If timely corrected, an inadvertent failure to designate qualified

 2   information or items does not, standing alone, waive the Designating Party’s right

 3   to secure protection under this Order for such material. Upon timely correction of

 4   a designation, the Receiving Party must make reasonable efforts to assure that the

 5   material is treated in accordance with the provisions of this Order.

 6   VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS

 7         A.     Timing of Challenges

 8                1.    Any party or Non-Party may challenge a designation of

 9   confidentiality at any time that is consistent with the Court’s Scheduling Order.

10         B.     Meet and Confer

11                1.    The Challenging Party shall initiate the dispute resolution

12   process under Local Rule 37.1 et seq.

13         C.     The burden of persuasion in any such challenge proceeding shall be on

14   the Designating Party. Frivolous challenges, and those made for an improper

15   purpose (e.g., to harass or impose unnecessary expenses and burdens on other

16   parties) may expose the Challenging Party to sanctions. Unless the Designating

17   Party has waived or withdrawn the confidentiality designation, all parties shall

18   continue to afford the material in question the level of protection to which it is

19   entitled under the Producing Party’s designation until the Court rules on the

20   challenge.

21
                                               10
 Case 8:21-cv-00364-DOC-KES Document 52 Filed 08/11/21 Page 11 of 22 Page ID #:436




 1   VIII. ACCESS TO AND USE OF PROTECTED MATERIAL

 2         A.     Basic Principles

 3                1.    A Receiving Party may use Protected Material that is disclosed

 4   or produced by another Party or by a Non-Party in connection with this Action only

 5   for prosecuting, defending, or attempting to settle this Action. Such Protected

 6   Material may be disclosed only to the categories of persons and under the conditions

 7   described in this Order. When the Action has been terminated, a Receiving Party

 8   must comply with the provisions of Section XIV below.

 9                2.    Protected Material must be stored and maintained by a

10   Receiving Party at a location and in a secure manner that ensures that access is

11   limited to the persons authorized under this Order.

12         B.     Disclosure of “CONFIDENTIAL” Information or Items

13                1.    Unless otherwise ordered by the Court or permitted in writing

14   by the Designating Party, a Receiving Party may disclose any information or item

15   designated “CONFIDENTIAL” only to:

16                      a.     The Receiving Party’s Outside Counsel of Record in this

17   Action, as well as employees of said Outside Counsel of Record to whom it is

18   reasonably necessary to disclose the information for this Action;

19

20

21
                                              11
 Case 8:21-cv-00364-DOC-KES Document 52 Filed 08/11/21 Page 12 of 22 Page ID #:437




 1                      b.    The officers, directors, and employees (including House

 2   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this

 3   Action;

 4                      c.    Experts (as defined in this Order) of the Receiving Party

 5   to whom disclosure is reasonably necessary for this Action and who have signed

 6   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 7                      d.    The Court and its personnel;

 8                      e.    Court reporters and their staff;

 9                      f.    Professional jury or trial consultants, mock jurors, and

10   Professional Vendors to whom disclosure is reasonably necessary or this Action

11   and who have signed the “Acknowledgment and Agreement to be Bound” attached

12   as Exhibit A hereto;

13                      g.    The author or recipient of a document containing the

14   information or a custodian or other person who otherwise possessed or knew the

15   information;

16                      h.    During their depositions, witnesses, and attorneys for

17   witnesses, in the Action to whom disclosure is reasonably necessary provided: (i)

18   the deposing party requests that the witness sign the “Acknowledgment and

19   Agreement to Be Bound;” and (ii) they will not be permitted to keep any

20   confidential information unless they sign the “Acknowledgment and Agreement to

21
                                              12
 Case 8:21-cv-00364-DOC-KES Document 52 Filed 08/11/21 Page 13 of 22 Page ID #:438




 1   Be Bound,” unless otherwise agreed by the Designating Party or ordered by the

 2   Court. Pages of transcribed deposition testimony or exhibits to depositions that

 3   reveal Protected Material may be separately bound by the court reporter and may

 4   not be disclosed to anyone except as permitted under this Stipulated Protective

 5   Order; and

 6                        i.    Any mediator or settlement officer, and their supporting

 7   personnel, mutually agreed upon by any of the parties engaged in settlement

 8   discussions.

 9   IX.   PROTECTED MATERIAL SUPOENAED OR ORDERED

10   PRODUCED IN OTHER LITIGATION

11         A.       If a Party is served with a subpoena or a court order issued in other

12   litigation that compels disclosure of any information or items designated in this

13   Action as “CONFIDENTIAL,” that Party must:

14                  1.    Promptly notify in writing the Designating Party.         Such

15   notification shall include a copy of the subpoena or court order;

16                  2.    Promptly notify in writing the party who caused the subpoena

17   or order to issue in the other litigation that some or all of the material covered by

18   the subpoena or order is subject to this Protective Order. Such notification shall

19   include a copy of this Stipulated Protective Order; and

20

21
                                                13
 Case 8:21-cv-00364-DOC-KES Document 52 Filed 08/11/21 Page 14 of 22 Page ID #:439




 1                3.    Cooperate with respect to all reasonable procedures sought to be

 2   pursued by the Designating Party whose Protected Material may be affected.

 3         B.     If the Designating Party timely seeks a protective order, the Party

 4   served with the subpoena or court order shall not produce any information

 5   designated in this action as “CONFIDENTIAL” before a determination by the

 6   Court from which the subpoena or order issued, unless the Party has obtained the

 7   Designating Party’s permission. The Designating Party shall bear the burden and

 8   expense of seeking protection in that court of its confidential material and nothing

 9   in these provisions should be construed as authorizing or encouraging a Receiving

10   Party in this Action to disobey a lawful directive from another court.

11   X.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

12         PRODUCED IN THIS LITIGATION

13         A.     The terms of this Order are applicable to information produced by a

14   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information

15   produced by Non-Parties in connection with this litigation is protected by the

16   remedies and relief provided by this Order. Nothing in these provisions should be

17   construed as prohibiting a Non-Party from seeking additional protections.

18         B.     In the event that a Party is required, by a valid discovery request, to

19   produce a Non-Party’s confidential information in its possession, and the Party is

20

21
                                               14
 Case 8:21-cv-00364-DOC-KES Document 52 Filed 08/11/21 Page 15 of 22 Page ID #:440




 1   subject to an agreement with the Non-Party not to produce the Non-Party’s

 2   confidential information, then the Party shall:

 3                1.    Promptly notify in writing the Requesting Party and the Non-

 4   Party that some or all of the information requested is subject to a confidentiality

 5   agreement with a Non-Party;

 6                2.    Promptly provide the Non-Party with a copy of the Stipulated

 7   Protective Order in this Action, the relevant discovery request(s), and a reasonably

 8   specific description of the information requested; and

 9                3.    Make the information requested available for inspection by the

10   Non-Party, if requested.

11         C.     If the Non-Party fails to seek a protective order from this court within

12   14 days of receiving the notice and accompanying information, the Receiving Party

13   may produce the Non-Party’s confidential information responsive to the discovery

14   request. If the Non-Party timely seeks a protective order, the Receiving Party shall

15   not produce any information in its possession or control that is subject to the

16   confidentiality agreement with the Non-Party before a determination by the court.

17   Absent a court order to the contrary, the Non-Party shall bear the burden and

18   expense of seeking protection in this court of its Protected Material.

19

20

21
                                               15
 Case 8:21-cv-00364-DOC-KES Document 52 Filed 08/11/21 Page 16 of 22 Page ID #:441




 1   XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 2         A.     If a Receiving Party learns that, by inadvertence or otherwise, it has

 3   disclosed Protected Material to any person or in any circumstance not authorized

 4   under this Stipulated Protective Order, the Receiving Party must immediately (1)

 5   notify in writing the Designating Party of the unauthorized disclosures, (2) use its

 6   best efforts to retrieve all unauthorized copies of the Protected Material, (3) inform

 7   the person or persons to whom unauthorized disclosures were made of all the terms

 8   of this Order, and (4) request such person or persons to execute the

 9   “Acknowledgment and Agreement to be Bound” that is attached hereto as Exhibit

10   A.

11   XII. INADVERTENT PRODUCTION OF PRIVILEGED OR

12   OTHERWISE PROTECTED MATERIAL

13         A.     When a Producing Party gives notice to Receiving Parties that certain

14   inadvertently produced material is subject to a claim of privilege or other protection,

15   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

16   Procedure 26(b)(5)(B).      This provision is not intended to modify whatever

17   procedure may be established in an e-discovery order that provides for production

18   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and

19   (e), insofar as the parties reach an agreement on the effect of disclosure of a

20   communication or information covered by the attorney-client privilege or work

21
                                                16
 Case 8:21-cv-00364-DOC-KES Document 52 Filed 08/11/21 Page 17 of 22 Page ID #:442




 1   product protection, the parties may incorporate their agreement in the Stipulated

 2   Protective Order submitted to the Court.

 3   XIII. MISCELLANEOUS

 4         A.     Right to Further Relief

 5                1.     Nothing in this Order abridges the right of any person to seek its

 6         modification by the Court in the future.

 7         B.     Right to Assert Other Objections

 8                1.     By stipulating to the entry of this Protective Order, no Party

 9   waives any right it otherwise would have to object to disclosing or producing any

10   information or item on any ground not addressed in this Stipulated Protective Order.

11   Similarly, no Party waives any right to object on any ground to use in evidence of

12   any of the material covered by this Protective Order.

13         C.     Filing Protected Material

14                1.     A Party that seeks to file under seal any Protected Material must

15   comply with Civil Local Rule 79-5. Protected Material may only be filed under

16   seal pursuant to a court order authorizing the sealing of the specific Protected

17   Material at issue. If a Party's request to file Protected Material under seal is denied

18   by the Court, then the Receiving Party may file the information in the public record

19   unless otherwise instructed by the Court.

20

21
                                                 17
 Case 8:21-cv-00364-DOC-KES Document 52 Filed 08/11/21 Page 18 of 22 Page ID #:443




 1   XIV. FINAL DISPOSITION

 2         A.     After the final disposition of this Action, as defined in Section V,

 3   within sixty (60) days of a written request by the Designating Party, each Receiving

 4   Party must return all Protected Material to the Producing Party or destroy such

 5   material. As used in this subdivision, “all Protected Material” includes all copies,

 6   abstracts, compilations, summaries, and any other format reproducing or capturing

 7   any of the Protected Material. Whether the Protected Material is returned or

 8   destroyed, the Receiving Party must submit a written certification to the Producing

 9   Party (and, if not the same person or entity, to the Designating Party) by the 60 day

10   deadline that (1) identifies (by category, where appropriate) all the Protected

11   Material that was returned or destroyed and (2) affirms that the Receiving Party has

12   not retained any copies, abstracts, compilations, summaries or any other format

13   reproducing or capturing any of the Protected Material. Notwithstanding this

14   provision, Counsel are entitled to retain an archival copy of all pleadings, motion

15   papers, trial, deposition, and hearing transcripts, legal memoranda, correspondence,

16   deposition and trial exhibits, expert reports, attorney work product, and consultant

17   and expert work product, even if such materials contain Protected Material. Any

18   such archival copies that contain or constitute Protected Material remain subject to

19   this Protective Order as set forth in Section V.

20

21
                                               18
 Case 8:21-cv-00364-DOC-KES Document 52 Filed 08/11/21 Page 19 of 22 Page ID #:444




 1         B.     Any violation of this Order may be punished by any and all appropriate

 2   measures including, without limitation, contempt proceedings and/or monetary

 3   sanctions.

 4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 5
     Date: August 9, 2021                  BERSTEIN LAW, PC
 6
                                     By:   /s/ David A. Berstein
 7
                                           David A. Berstein
                                           J.R. Dimuzio
 8
                                           Attorneys for Plaintiff
 9

10   Date: August 9, 2021                  WALLER LANSDEN DORTCH
                                           & DAVIS, LLP
11
                                     By:   /s/ Matthew C. Cox
12
                                           Matthew C. Cox
                                           Attorneys for Defendants
13

14
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
15
     Dated: August 11, 2021
16
                                           HONORABLE KAREN E. SCOTT
                                           United States Magistrate Judge
17

18

19

20

21
                                              19
 Case 8:21-cv-00364-DOC-KES Document 52 Filed 08/11/21 Page 20 of 22 Page ID #:445




 1                          EXHIBIT A
             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3          I,                               [print or type full name], of

 4                       [print or type full address], declare under penalty of perjury

 5   that I have read in its entirety and understand the Stipulated Protective Order that

 6   was issue by the United States District Court for the Central District of California

 7   on [DATE] in the case of                                    [insert formal name of

 8   the case and the number and initials assigned to it by the Court]. I agree to

 9   comply with and to be bound by all the terms of this Stipulated Protective Order

10   and I understand and acknowledge that failure to so comply could expose me to

11   sanctions and punishment in the nature of contempt. I solemnly promise that I

12   will not disclose in any manner any information or item that is subject to this

13   Stipulated Protective Order to any person or entity except in strict compliance

14   with the provisions of this Order.

15         I further agree to submit to the jurisdiction of the United States District

16   Court for the Central District of California for the purpose of enforcing the terms

17   of this Stipulated Protective Order, even if such enforcement proceedings occur

18   after termination of this action. I hereby appoint

19   [print or type full name] of                                [print or type full

20   address and telephone number] as my California agent for service of process in

21
                                               20
 Case 8:21-cv-00364-DOC-KES Document 52 Filed 08/11/21 Page 21 of 22 Page ID #:446




 1   connection with this action or any proceedings related to enforcement of this

 2   Stipulated Protective Order.

 3   Date:

 4   City and State where sworn and signed:

 5   Printed Name:

 6   Signature:

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
                                              21
 Case 8:21-cv-00364-DOC-KES Document 52 Filed 08/11/21 Page 22 of 22 Page ID #:447




 1

 2                  DECLARATION OF ELECTRONIC SERVICE
            Central District of California Case No. 8:21-cv-00364-DOC-KES
 3
           Service of the attached document was accomplished pursuant to Central
 4
     District of California, Order Authorizing Electronic Filing, General Order No. 08-
 5   03 and Local Rule 5-3.2.1, which provides: “Upon the electronic filing of a
     document, a ‘Notice of Electronic Filing’ (“NEF”) will be automatically generated
 6
     by the CM/ECF system and sent by e-mail to: (1) all attorneys who have appeared
 7
     in the case in this Court and (2) all pro se parties who have been granted leave to
 8   file documents electronically in the case pursuant to L.R. 5-4.1.1 or who have
     appeared in the case and are registered to receive service through the CM/ECF
 9
     System pursuant to L.R. 5-3.2.2. Unless service is governed by F.R. Civ.P. 4 or L.R.
10   79-5.3, service with this electronic NEF will constitute service pursuant to the
11   Federal Rules of Civil and Criminal Procedure, and the NEF itself will constitute
     proof of service for individuals so served”.
12
           I declare under penalty of perjury under the laws of the United States of
13   America that the above is true and correct.
14         Executed on August 9, 2021, 2021, at Newport Beach, California.

15
                                            By: /s/David A. Berstein___
16
                                                    David A. Berstein
17

18

19

20

21
                                               22
